ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
The Boeing Company                         )       ASBCA No. 59581
                                           )
Under Contract No. N00019-07-C-0035 et al. )

APPEARANCES FOR THE APPELLANT:                     Andrew E. Shipley, Esq.
                                                   Seth H. Locke, Esq.
                                                    Perkins Coie
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Arthur M. Taylor, Esq.
                                                    Deputy Chief Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.




                                             ~~#
       Dated: 5 May 2015



                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59581, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals